Citation Nr: 1212582	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  07-16 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued the assigned 50 percent rating for the Veteran's service-connected PTSD.

The Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge in August 2009.  A transcript of this hearing has been associated with his VA claims folder.

In September 2009, the Board remanded this case for further development to include a new examination to evaluate his service-connected PTSD.  Such an examination was accomplished in December 2009 which, as detailed below, the Board finds is adequate for resolution of this case.  All other development directed by the Board's remand appears to have been completed.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

As an additional matter, the Board observes that the December 2009 VA examiner indicated that the Veteran had cardiovascular disease secondary to his service-connected PTSD.  However, this issue does not appear to have been adjudicated by the agency of original jurisdiction (AOJ).  Further, the record reflects that he has raised a claim of entitlement to increased ratings for his service-connected diabetes mellitus and peripheral neuropathy of multiple joints, as well as entitlement to a total rating based upon individual unemployability (TDIU) due to all of his service-connected disabilities.  The record reflects development was begun on these issues, as reflected by correspondence dated in June 2009 and a July 2009 VA diabetes mellitus examination.  Nevertheless, the documents assembled for the Board's review do not show that these claims have been formally adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The record indicates the Veteran's service-connected PTSD has resulted in occupational and social impairment, with deficiencies in most areas, such as work, family relations, thinking, and mood, as well as such symptoms as: suicidal ideation; impaired impulse control with unprovoked irritability with periods of violence; and difficulty in adapting to stressful circumstances (including work or a worklike setting).

3.  The record does not reflect the Veteran's service-connected PTSD is manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for an increased rating of no more than 70 percent are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in June 2005, which is clearly prior to the November 2005 rating decision that is the subject of this appeal.  He was also sent additional notification via letters dated in March 2006 and December 2009, followed by readjudication of the appeal by the December 2006 Statement of the Case (SOC) and a December 2010 Supplemental SOC (SSOC).  This development "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the March 2006 and December 2009 letters included the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the August 2009 Board hearing.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested; i.e., he has not identified any outstanding evidence which demonstrates facts not shown by the evidence already of record.  

With respect to the aforementioned August 2009 hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, effective August 23, 2011, VA regulations were amended to clarify that the hearing provisions in 38 C.F.R. § 3.103, which were cited by the Court in Bryant, only apply to hearings before the agency of original jurisdiction (i.e., the RO in this case) and do not apply to hearings before the Board.  Board hearings are instead governed the hearing provisions in 38 C.F.R. Part 20, subpart H.  As such, the duties Bryant imposed on Board Members to suggest the submission of additional evidence are no longer for application.  See 76 Fed. Reg. 52,572-52,575 (August 23, 2011).  Moreover, the Board notes that even if the holding of Bryant were applicable to this case, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the August 2009 Board hearing.  

The Board further notes that the Veteran was accorded VA medical examinations September 2005 and December 2009 which included findings as to the symptomatology of his service-connected PTSD.  Such findings are consistent with the treatment records, as well as the relevant rating criteria.  No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran indicated his PTSD has increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders, pursuant to 38 C.F.R. § 4.130.  When a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (zero percent) evaluation is warranted.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

Analysis

In the instant case, and for the reasons detailed below, the Board finds that the Veteran is entitled to an increased rating of 70 percent for his service-connected PTSD, and no higher.

Initially, the Board observes that the record has consistently shown that the Veteran's PTSD is manifested by depression, anxiety, and chronic sleep impairment to include nightmares.  However, such symptomatology is contemplated by the schedular criteria for a 30 percent rating.  Thus, it does not provide for a rating in excess of 50 percent, which is the benefit sought on appeal.  Similarly, the record indicates he experiences panic attacks, but only to the extent contemplated by the current 50 percent rating; i.e., the record does not indicate that he has near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.

Despite the foregoing, the Board does find that the Veteran is entitled to a 70 percent rating as the record reflects his service-connected PTSD has resulted in occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, as well as such symptoms as: suicidal ideation; impaired impulse control with unprovoked irritability with periods of violence; and difficulty in adapting to stressful circumstances (including work or a worklike setting).  

The Board observes that the Veteran has consistently reported irritability that has caused problems with his family relations, work, and mood.  For example, at the September 2005 VA examination he reported that while he likes to be around people, he was afraid something would happen because he would lose his temper and could become violent.  He also reported that the last time this happened was one year earlier during a traffic altercation.  Although he did report having friends at this examination, he also reported that his recreational activities had decreased.  At the time of the December 2009 VA examination, he reported that he did not tolerate shopping because he felt uncomfortable around a lot of people, was easily annoyed, and was not involved in recreational activities.  Moreover, the extent of his impulse control was found to be poor, and it was noted he hit a co-worker 9 to 10 months earlier with a lug wrench after the co-worker called him a name.  He also related an incident where he cursed his wife for making a wrong turn while driving.  His mood was found to be mildly dysphoric and intense.

The Board further notes that not only do the anecdotal incidents noted in the preceding paragraph demonstrate unprovoked irritability with periods of violence, they also reflect the Veteran has difficulty in adapting to stressful circumstances (including work or a worklike setting).  

The Board acknowledges that no disruption of thought processes were noted on the September 2005 VA examination, and that his thought process and content were found to be unremarkable on the more recent December 2009 VA examination.  However, the September 2005 VA examination also noted recurrent flashbacks due to the PTSD, as does the other evidence of record.  He reported occasional ritualistic behavior, hypervigilance, and near-continuous depression at his August 2009 Board hearing.  Further, the December 2009 VA examination indicated he had trouble concentrating due to the PTSD.  As such, it does appear the PTSD has resulted in some type of thinking deficiency.

The Board further notes that the December 2009 VA examination found that the Veteran did not have suicidal thoughts, and various treatment records note similar findings.  However, the September 2005 VA examination noted that he did report occasional suicidal ideation, but no intent.  Similarly, he testified at his August 2009 Board hearing that he experienced suicidal ideation on a weekly basis.  As such, there is evidence of suicidal ideation due to his PTSD.

With respect to the overall occupational and social impairment attributed to the Veteran's PTSD, the record reflects that the Veteran did continue to work until he retired in June 2009 due to congestive heart failure.  Further, he was assigned global assessment of functioning (GAF) scores of 55 at the September 2005 VA examination; 45 in September 2006 treatment records; and 49 on the December 2009 VA examination.  Such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).  Moreover, the December 2009 VA examiner stated that the Veteran's occupational impairment would be rated as severe, but noted that he retired in June 2009 due to congestive heart failure.

The Board acknowledges that the record does not demonstrate that the Veteran experiences all of the symptomatology associated with the schedular criteria for a 70 percent rating.  However, the record does indicate that the symptoms he does experience are significant, to include unprovoked irritability with periods of violence, difficulty in adapting to stressful circumstances, and suicidal ideation.  Moreover, the findings of serious impairment of occupational and social impairment, as demonstrated by the September 2006 and December 2009 GAF scores noted above, does tend to more nearly approximate the impairment contemplated by the 70 percent rating than not.  The Board also reiterates that the law mandates resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and that where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that he is entitled to an increased rating of 70 percent under Diagnostic Code 9411.

The Board further finds that the Veteran is not entitled to a rating in excess of 70 percent for his service-connected PTSD.  Simply put, the record does not reflect his service-connected PTSD is manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board observes that the GAF scores assigned during the pendency of this appeal have never indicated total occupational and social impairment due to the PTSD.  Further, despite his difficulties with work, the record does reflect he was employed until he retired because of heart disease.  The September 2005 VA examination found he was alert and well-oriented; no disruption in speech, thought, or communication processes noted; and memory, attention, and concentration appeared intact.  As already noted his thought process and content were found to be unremarkable on the more recent December 2009 VA examination.  His speech was also found to be spontaneous, clear, and coherent on this examination.  He was oriented to person, time, and place.  As such, he does not have the type of gross impairment in thought processes or communication, nor disorientation to time or place, contemplated by the 100 percent rating.  

Similarly, while there are references to occasional audio hallucinations, the record does not show the type of persistent delusions or hallucinations contemplated by the 100 percent rating.  Although his recent and immediate memory were noted as being mildly impaired in December 2009, his remote memory was intact; he has not been shown to have memory loss for names of close relatives, own occupation, or own name.  The December 2009 VA examination noted that there had been no inappropriate behavior; and the records reflects he has consistently denied homicidal thoughts.  Thus, he does not have grossly inappropriate behavior, nor is he a persistent danger to hurting self or others.  

Finally, nothing in the records shows any impairment in personal hygiene.  He was noted as having slight impairment in shopping, traveling, and other recreational activities on the December 2009 VA examination due to the PTSD, but no other impairment of activities of daily living were noted.  In fact, he was found to have no impairment for household chores, toileting, grooming, self-feeding, bathing, dressing/undressing, engaging in sports/exercise, or driving.

Nothing in the other evidence of record, to include the treatment records on file, reflect he has the type of impairment contemplated by the 100 percent schedular rating under Diagnostic Code 9411.

For these reasons, the Board finds that the Veteran is entitled to an increased rating of no more than 70 percent for his service-connected PTSD.  In making this determination, the Board took into consideration the applicability of "staged" ratings, but found no distinctive period(s) where he met or nearly approximated the criteria for a rating in excess of 70 percent.

In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

In this case, the Board concurs with the RO's determination that an extraschedular rating is not warranted in this case.  A thorough review of the record does not reflect the Veteran has experienced any symptomatology of his service-connected PTSD that is not addressed by the schedular criteria.  Further, no periods of hospitalization due to the PTSD is shown during the pendency of this case.  Moreover, as detailed above, the Board specifically addressed his level of occupational impairment due to the PTSD, and found that it was adequately reflected by a 70 percent schedular rating.  For these reasons, the Board has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, however, the Board has already determined that the Veteran does not have total occupational impairment due to his PTSD.  As such, he is not entitled to a TDIU based solely on his PTSD.  The issue of entitlement to a TDIU based upon all of the service-connected disabilities has been referred to the AOJ for appropriate action.






ORDER

Entitlement to a rating of no more than 70 percent for the Veteran's service-connected PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


